In The

                             Court of Appeals

                 Ninth District of Texas at Beaumont

                            __________________

                           NO. 09-20-00170-CV
                            __________________

               KARLA FRANCO HERRERA, Appellant

                                     V.

             ARIEL ALEJANDRO MATA, Appellee
__________________________________________________________________

            On Appeal from the 418th District Court
                  Montgomery County, Texas
                 Trial Cause No. 18-11-14838-CV
__________________________________________________________________

                       MEMORANDUM OPINION

     Once a court’s plenary power over its judgment expires, the court’s

judgment may not set aside unless the court grants a “bill of review for

sufficient cause, filed within the time allowed by law[.]” 1 A bill of review

is an equitable proceeding, in which a party may ask a court to set aside

a judgment the party may no longer challenge through a motion for new


     1Tex.   R. Civ. P. 329b(f).
                                     1
trial or through an appeal. 2 Ordinarily, a plaintiff who files a bill of

review must “plead and prove (1) a meritorious defense to the underlying

cause of action, (2) which the plaintiffs were prevented from making by

the fraud, accident or wrongful act of the opposing party or official

mistake, (3) unmixed with any fault or negligence on their own part.”3

But “[i]f legal remedies were available but ignored,” the plaintiff is not

entitled to relief in equity in a bill of review. 4

      After the divorce decree in Trial Court Cause Number 18-02-01586

filed by Ariel Alejandro Mata became final, Karla Franco Herrera filed a

Bill of Review (Bill or Bill of Review) and sought to overturn the decree.

The parties tried the issues presented in Karla’s Bill to the bench. 5 Nine

witnesses, including Karla and Ariel, testified during the seven-day trial.

Following the trial, the trial court issued written findings of fact and

conclusions of law. Among these, the trial court found that Karla

“exercised her own free will” and was “not under duress when she settled”



      2WWLC Inv.,   L.P. v. Miraki, 624 S.W.3d 796, 799 (Tex. 2021).
      3Id. (cleaned up).
      4Wembley Inv. Co. v. Herrera, 11 S.W.3d 924, 927 (Tex. 1999).
      5Karla’s Second Amended Bill of Review was her live pleading in

the trial.
                                     2
the issues involved in her divorce. As related to Karla’s Bill, the trial

court also found that Ariel “did not commit any fraudulent, accidental, or

wrongful act th[at] prevented [Karla] from asserting any defense or

claim” incident to their divorce. And the trial court found that “[m]uch of

[Karla’s] testimony [in the proceedings on Karla’s Bill] was not credible.”

What’s more, the trial court issued more than eighty findings of fact and

fifteen conclusions of law to support its final judgment. The trial court

ordered the parties to take nothing from each other on their claims and

counterclaims when it entered the final judgment on Karla’s Bill.

     After the trial court rendered, Karla appealed. On appeal, Karla’s

attorney filed a brief raising a single issue, which asserts Karla’s “due

process and other rights were not adequately respected before she was

deprived of her property and other constitutional rights.” But we

conclude Karla’s arguments lack merit, so we will affirm for the reasons

more fully explained below.

                        Karla’s Issues (Restated)

     Karla presents her issue broadly and in one issue. Yet her brief fails

to provide the Court with points of error clearly identifying the errors she

wants the Court to review. She compounds that problem further in her
                                     3
brief by failing to provide the Court with appropriate citations to

authorities and to the appellate record. 6

     That said, most of the complaints Karla has raised concern issues

she could have pursued had she exercised due diligence in the case

involving her divorce, as we explain below. 7 For instance, Karla

complains here that she didn’t receive prior notice of the final hearing the

trial court conducted to approve the final decree in the divorce, a hearing

where the trial court merely signed the agreed Final Decree, which Karla

had signed as approved. Karla also complains that after the trial court

approved the final decree, she wasn’t notified of the fact the trial court

had entered the decree. Together with these complaints, Karla also

complains the trial court in handling her divorce violated her rights to

due process when it failed to require the final decree and a mediated

settlement agreement—all documents Karla signed—to be translated

into Spanish from English because Karla’s first language is Spanish.

     In addition to the above complaints, which concern the case

involving Karla’s divorce, Karla also complains the trial court excluded


     6See Tex. R. App. P. 38.1(f).
     7See Wembley Inv. Co., 11 S.W.3d at 927.

                                   4
relevant evidence during the trial of the claims she raised in her Bill.

Specifically, Karla argues the trial court erred in excluding her testimony

about what Carlos, her son, told her that Ariel told him. The trial court

excluded the testimony ruling it was hearsay.

     Karla now claims her testimony about what Carlos told her Ariel

said would have supported her claim that Ariel committed fraud in their

divorce had her testimony been admitted in the trial. Last, Karla

complains the greater weight and preponderance of the evidence

supports a finding granting (rather than denying) her Bill of Review.

                           Standard of Review

     In Bill of Review proceedings, the petitioner “must open and

assume the burden of proving that the judgment was rendered as the

result of the fraud, accident or wrongful act of the opposite party or

official mistake unmixed with any negligence of his own.”8 When, as here,

parties have tried the case to the bench, the trial court is the sole judge

of the credibility of the witnesses who have testified in the trial. 9 In a

factual sufficiency review, the evidence is viewed in a neutral light, and


     8Baker v. Goldsmith, 582 S.W.2d 404, 409 (Tex. 1979).
     9See City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005).

                                     5
the trial court’s verdict will be set aside only if it is so contrary to the

overwhelming weight of the evidence that it is clearly wrong and

unjust. 10

      If the plaintiff can establish the requirements needed to prove the

elements required to prevail on a Bill, the validity of a prior judgment

that could not otherwise be challenged in a motion for new trial or

through an appeal may be challenged by filing a Bill of Review. 11 Again,

in a Bill of Review proceeding, the petitioner must ordinarily plead and

prove (1) they have a meritorious claim or defense, (2) which they were

prevented from making by the opposing party’s fraud, accident, or

wrongful act, (3) that is unmixed with fault or negligence of their own. 12

      We review the ruling of a lower court on a plaintiff’s Bill of Review

using an abuse-of-discretion standard, which occurs only when the trial

court acts arbitrarily, unreasonably, or without reference to any guiding




      10SeePlas-Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex.
1989); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam).
     11Miraki, 624 S.W.3d at 799.
     12Id.

                                    6
rules or principles. 13 On questions of law, we review the trial court’s

ruling de novo. 14

     Even should the petitioner in a Bill of Review proceeding prove they

have a meritorious defense to the underlying judgment, they must also

prove they were prevented from asserting their defense to the underlying

suit due to fraud, accident, or the wrongful act of the opposing party or

an official mistake, unmixed with any fault or negligence of their own.15

As to fraud, the Bill of Review plaintiff must prove the fraud was extrinsic

to the underlying suit, in contrast to proving intrinsic fraud, which is

fraud the Bill of Review plaintiff could have raised in the underlying

suit. 16 The Texas Supreme Court explained the difference between

intrinsic and extrinsic fraud as follows:

     ‘Extrinsic fraud’ is fraud which denied a party the opportunity
     to fully litigate upon the trial all the rights or defense [they
     were] entitled to assert. ‘Intrinsic fraud,’ by contrast, relates
     to the merits of the issues which were presented and
     presumably were or should have been settled in the former
     action. Within that term are included such matters as

     13Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); In the Estate

of Curtis, No. 09-14-00242-CV, 2015 Tex. App. LEXIS 9982, at *10 (Tex.
App.—Beaumont Sept. 24, 2015, no pet.).
     14In the Estate of Curtis, 2015 Tex. App. LEXIS 9982, at *10.
     15See Caldwell v. Barnes, 154 S.W.3d 93, 96 (Tex. 2004).
     16Tice v. City of Pasadena, 767 S.W.2d 700, 702 (Tex. 1989).

                                    7
      fraudulent instruments, perjured testimony, or any matter
      which was actually presented to and considered by the trial
      court in rendering the judgment assailed. Such fraud will not
      support a bill of review, for each party must guard against
      adverse findings upon issues directly presented. 17

      Generally, the party with the burden of proof must direct their

factual insufficiency complaints at specific findings on appeal rather than

challenging the judgment as a whole. 18 On appeal, Karla didn’t direct her

challenges specifically at any of the trial court’s findings of fact. To be

fair, however, we understand that Karla’s argument is that the trial

court’s finding that Ariel didn’t commit any fraudulent act which

prevented her from asserting a defense to the judgment in the parties’

divorce is against the greater weight and preponderance admitted in the

trial of her Bill of Review. 19 But as to findings Karla didn’t challenge, the

trial court’s findings


      17Id.
      18Tinnell  v. Poulson Custom Homes, Inc., No. 09-06-390 CV, 2008
Tex. App. LEXIS 1594, at *6 (Tex. App.—Beaumont Mar. 6, 2008, pet.
denied); see also 6 ROY W. MCDONALD & ELAIN GRAFTON CARLSON, TEXAS
CIVIL PRACTICE § 18:12 (2d ed. 1998).
      19See Williams v. Khalaf, 82 S.W.2d 651, 658 (Tex. 1990) (noting

that broader points of error should be construed “liberally to adjudicate
justly, fairly and equitably the rights of the litigants”); Cain, 709 S.W.2d
at 176 (noting the correct standard of review for challenges to the
sufficiency of the evidence requires a court of appeals to consider and
                                     8
      occupy the same position and are entitled to the same weight
      as the verdict of a jury. They are binding on an appellate court
      unless the contrary is established as a matter of law, or if
      there is no evidence to support the findings. 20

      With these standards in mind, we discuss the facts leading to the

parties’ divorce as those facts are relevant to our review of the trial court’s

verdict on Karla’s Bill and on our resolution of Karla’s appeal.

                                Background

                   The Underlying Divorce, Trial Court
                       Cause Number 18-02-01586

      We begin with the underlying divorce between Karla and Ariel in

Trial Court Cause Number 18-02-01586. The record shows that in

February 2018, Ariel sued Karla for divorce. Ariel alleged the parties had

been married since 1997, had ceased living together, and that the

marriage had become insupportable because of discord or a conflict of

personalities that destroyed the legitimate ends of their marriage. In

response to Ariel’s suit, Karla answered and filed counterclaims. In her

answer, Karla alleged that Ariel had “committed fraud on the community


weigh all the evidence and to set the verdict aside “only if it is so contrary
to the overwhelming weight of the evidence as to be clearly wrong and
unjust”).
      20McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986).

                                     9
estate.” Among Karla’s counterclaims, she alleged Ariel had “plotted and

carried out a plan to actually defraud” her of her “separate and

community estate.” In another counterclaim, Karla alleged Ariel

breached a fiduciary duty he owed her because he had her sign a

document that was in English rather than Spanish, “which she believes

divest[ed] her of her interest in their company GBA Group LLC,” . . . a

“multimillion dollar company holding millions in assets.”

     Even though both parties were represented by counsel, Karla and

Ariel communicated with each other directly. Karla agreed to settle the

disputed issues in the divorce even though she was advised not to do so

by her attorney. For instance, on the night of July 4, 2018, after Karla

and Ariel engaged in private negotiations without counsel, they signed a

joint letter—the Letter Agreement—which they then sent jointly to their

attorneys. The Letter Agreement outlines the essential terms on which

Karla and Ariel agreed to settle the disputed issues in their divorce. The

Letter Agreement contains several promises, for example Ariel agreed to

pay Karla a lump sum of $50,000 upon the approval of the Final Decree

by the court. He also agreed to pay Karla spousal support annually, in a

specified amount, for a specific period of years. Even so, the parties
                                   10
changed that amount weeks later, increasing the total payout in Karla’s

favor by around forty percent. In the Letter Agreement, the parties

further agreed that neither party committed fraud. The Letter

Agreement is typed, the record contains versions written in Spanish and

English, and the one in Spanish contains what purports to be Ariel’s and

Karla’s signatures. 21

     A day after Ariel and Karla signed the Letter Agreement, Karla left

Ariel a message stating that even though her attorney had advised her

she deserved more money, she wanted to move forward with their

agreement and settle because getting more money was not worth the pain

the proceedings were causing her son, Carlos, and the people she loves.

That same day, Karla sent her attorneys a letter, in Spanish, notifying

them she was terminating their attorney-client relationship. The letter

states: “Mi decisión es irreversible.”

     Less than a week later, Karla’s attorneys, by motion, asked the trial

court for permission to withdraw. In the motion, the attorneys alleged

that Karla had agreed to their request. And since Karla signed the order,


     21The record includes a copy of the same letter, written in English.
However, the signatures on that letter are illegible.
                                  11
which acknowledges she approved the attorneys’ withdrawal, the trial

court granted the motion and allowed the attorneys to withdraw.

     On July 27, 2018, Ariel’s attorney sent Karla drafts of documents

resolving Ariel’s and Karla’s divorce under terms to which they had

agreed. Ariel’s attorney sent the following documents to Karla for her

review: (1) a draft Final Decree; (2) an LLC Agreement, which is related

to an entity named Karla’s Love LLC; (3) an Agreed Transfer of Property

Held by Marlow V LP, which is an agreement transferring property

owned by Ariel and Karla to Karla’s Love LLC; and (4) a Special

Warranty Deed with Vendors Lien on a home, which conveys GBA Group

LLC’s interest in certain property to Karla’s Love LLC. When Ariel’s

attorney forwarded these documents to Karla, he told her a mediation in

their divorce was tentatively scheduled for July 31, but that the

mediation could be rescheduled depending on the mediator’s availability

on other days. Karla didn’t ask to reschedule the mediation.

     On the day before the mediation, Ariel’s lawyer, by email, told the

mediator he expected Karla to appear at the mediation pro se. He also

sent the mediator a copy of the draft Final Decree. Ariel’s attorney also

told the mediator that Karla “was meeting with a lawyer [that] afternoon
                                   12
at 3:00 to go over all of the Decree and closing documents before giving

us her final approval.” Karla consulted and discussed the settlement

documents with a new attorney, whom she chose, on July 30, 2018.22 The

next day, Karla, Ariel, and Ariel’s attorney attended a mediation. The

mediation ended with Karla and Ariel signing the Mediated Settlement

Agreement, an agreement resolving the issues in their divorce. Under the

terms of the Mediated Settlement Agreement, Karla and Ariel agreed to

sign four exhibits attached to the Mediated Settlement Agreement: (1)

the Final Decree, (2) the LLC Agreement for Karla’s Love LLC, (3) the

Agreed Transfer of Interest of Property held by Marlow VP LP, and (4)

the Special Warranty Deed with Vendors Lien. Additionally, the

Mediated Settlement Agreement provides:

     ....

     9. MEDIATED SETTLEMENT AGREEMENT: EACH
     PARTY INTENDS AND AGREES THAT EITHER
     PARTY SHALL BE ENTITLED TO JUDGMENT ON
     THIS AGREEMENT UNDER THE PROVISIONS OF


     22Karla  denied that she actually met with an attorney about the
draft documents before signing them even though she agreed she did
schedule a meeting with one. Even so, the trial court found she did meet
with an attorney of her own choosing before the mediation occurred and
Karla did not challenge that finding in her appeal.
                                   13
     SECTION 153.0071 OR SECTION 6.602 OF THE TEXAS
     FAMILY CODE.

     10. EACH PARTY UNDERSANDS AND AGREES THAT
     THIS AGREEMENT IS NOT REVOCABLE.


On July 31, 2018, Ariel and Karla signed the Mediated Settlement

Agreement and the Final Decree.

     On August 20, 2018, the trial court conducted a hearing to approve

the Final Decree. Ariel appeared for the hearing with his attorney. Ariel’s

attorney announced the parties had settled the case, noting that the

parties had both signed the Final Decree. Karla, however, did not attend

the hearing. During the hearing the trial court signed the decree after

learning that Karla and Ariel had both signed their names to the Final

Decree. 23

               The Bill of Review Proceeding and Trial in
                Trial Court Cause Number 18-11-14838

     23We    further note that because the Final Decree meets the
requirements of Family Code section 6.602, the agreement bound the
parties and gave Ariel the right to have a judgment on agreement
“notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule
of law.” Tex. Fam. Code Ann. § 6.602(a)(c). Unlike other settlement
agreements, when parties sign an agreement subject to section 6.602,
“the trial court is not required to determine if the property division is
‘just and right’ before approving the MSA.” Milner v. Milner, 361 S.W.3d
615, 618 (Tex. 2012).
                                    14
      In November 2018, seeking to set aside the Final Decree signed by

the 418th District Court in Trial Court Cause Number 18-02-01586,

Karla filed a Bill of Review, which the Clerk assigned to the 418th

District Court. In her Bill, Karla alleged that Ariel’s fraudulent and

wrongful acts prevented her from asserting meritorious claims she would

have otherwise raised in her divorce. As previously noted, however, Karla

alleged that Ariel committed fraud and had converted the parties’

community property during the case involving their divorce. And in the

divorce, Karla claimed that Ariel’s fraudulent conduct caused her

damages of over one million dollars. In her Bill, Karla claimed that before

she signed the Mediated Settlement Agreement, Ariel threatened to have

her jailed for adultery and to have her deported to Mexico her country of

origin if she refused to settle in their divorce.

      When Ariel answered, he filed a general denial. But he also denied

that Karla was under duress when she signed the Final Decree, he denied

he procured the Final Decree through duress or fraud, and he denied he

prevented Karla from presenting a defense to the Final Decree. In




                                     15
January 2020, the trial court called the case to trial. Nine witnesses

(including Karla and Ariel) testified in the seven-day trial.

      When the trial ended, the trial court found that Karla “failed to

establish by a preponderance of the evidence that she was prevented from

making any meritorious claim or defense because of any fraud, accident

or wrongful act of [Ariel].” In addition to that finding, the trial court made

eighty-four other findings of fact together with more than ten conclusions

of law. We paraphrase the findings the trial court made as they relate to

the issues on which Karla’s appeal hinges, as follows:

         • Karla and Ariel both signed the Final Decree in the
           mediation on July 31, 2018, evidencing their agreement
           to the terms of the divorce, both in form and in
           substance.
         • Since before 2018, Karla could read, write, and speak
           basic English.
         • Much of Karla’s testimony was not credible.
         • Ariel’s testimony was significantly more credible than
           Karla’s.
         • Ariel did not force Karla to terminate her relationship
           with any attorney.
         • Karla was not under duress and exercised her free will
           when settling the divorce.
         • Ariel did not force Karla to settle the divorce.
         • Ariel did not commit any fraudulent, accidental, or
           wrongful act that prevented Karla from asserting any
           defense or affirmative claim in their divorce.


                                     16
After the trial court signed the judgment denying Karla relief in the

proceeding on her Bill of Review, Karla appealed.

                           Standard of Review

                                 Analysis

     On appeal, Karla argues that in the case involving the parties’

divorce, she wasn’t provided with prior notice of the hearing to approve

the Final Decree. Karla, however, presented that claim for the first time

in her appeal. To preserve error, a party must make the trial court aware

of the complaint in a timely manner and obtain a ruling. 24 Karla’s Second

Amended Petition for Bill of Review, her live pleading, doesn’t include

any claims alleging the trial court in the divorce proceeding failed to

notify her of the hearing on the final decree. Besides that, nothing in the

record shows that Karla wasn’t given proper notice of the final hearing,

which ended with the trial court in the divorce case approving the Final

Decree. Karla also could have raised her lack of notice claim in a post-

judgment motion in the case involving her divorce. Even so, we need not




     24State Dep’t ofHighways & Pub. Transp. v. Payne, 838 S.W.2d 235,
241 (Tex. 1992); see Tex. R. App. P. 33.1.
                                    17
review Karla’s lack of notice claim because it was not properly preserved

for our review in the appeal. 25

     Karla also complains that in the case involving her divorce, she

wasn’t properly notified of the fact the trial court entered the Final

Decree. But like Karla’s other lack of notice claim, Karla neither pleaded,

proved, or obtained a ruling from the trial court on her claim she was not

properly notified of the fact the Final Decree had been entered in her

divorce. Add to that, one of Karl’s exhibits admitted during the trial on

her Bill shows the Montgomery County District Clerk sent Karla a letter

in the case involving her underlying divorce of the fact that the trial court

had signed the Final Decree the day it was entered. Because Karla

neither pleaded nor obtained a ruling that she was not notified of the

entry of the Final Decree in the Bill of Review proceeding, she failed to

properly preserve her complaint alleging she wasn’t properly notified of

the entry of the Final Decree for the purpose of her appeal. 26

     Karla also complains the trial court violated her rights to due

process by failing to require the documents she signed in the mediation


     25Tex.   R. App. P. 33.1, 33.2.
     26Id.

                                       18
to be translated from English into Spanish, her first language. But Karla

failed to prove that when she was in the trial court in the Bill of Review

proceeding that she asked the trial court handling her divorce to have the

settlement documents translated from English into Spanish before the

mediation occurred. Without securing a ruling from the trial court

denying her request to have the documents translated before she signed

them, Karla is not entitled to collaterally attack the judgment in her

divorce on a claim she could have but failed to raise in the trial court in

a Bill of Review. 27

      Next, Karla complains the trial court erred in excluding her

testimony about what she claimed her son, Carlos, told her that Ariel told

him. The trial court sustained Ariel’s objection to Karla’s testimony about

what Carlos told her Ariel told him as hearsay. On appeal, Karla argues

the trial court “artificially imposed” rulings in Ariel’s favor excluding

Karla’s testimony, but she then never explains why the trial court abused

its discretion in sustaining Ariel’s objection. She also doesn’t cite cases to

support her argument that the testimony should have been admitted. To



      27Tice,   767 S.W.2d at 702.
                                     19
top that off, Karla offers no argument to explain how the trial court’s

exclusion of Karla’s testimony about what she claims Carlos told her was

harmful in the context of a seven-day trial, a trial in which the trial court

found Karla not credible, a finding she never challenged.

     Her argument claiming the trial court abused its discretion in

refusing to admit her testimony is also without merit. Hearsay, an out-

of-court statement offered to prove the truth of the matter asserted, is

generally inadmissible. 28 At trial, Karla argued that her statement about

what Carlos told her Ariel told him was admissible under Rule 803(24).29

Under the exception Karla relies on here, a trial court may admit a

hearsay statement that a reasonable person in the declarant’s position

would have made only if [the declarant] believed it to be true because

when it was made it was so contrary to [the declarant’s] pecuniary or

proprietary interest that it had a great tendency to invalidate [the

declarant’s] claim or expose [the declarant] to civil or criminal liability or

make [the declarant] an object of hatred, ridicule or disgrace. 30 Yet “[a]ll



     28Tex. R. Evid. 801, 802.
     29Tex. R. Evid. 801(24).
     30Id.

                                     20
hearsay exceptions require a showing of trustworthiness.”31 And as the

party who was seeking to have the hearsay declaration of a witness

admitted as an exception to the general rule, Karla had the burden to

show the evidence was within the exception she relied on in the trial.32

Given the trial court’s finding that most of Karla’s testimony was not

credible, we conclude the trial court did not abuse its discretion in

excluding Karla’s testimony about what she claimed Carlos told her Ariel

told him.

     Last, we turn to Karla’s claim that the greater weight and

preponderance of the evidence supports a finding granting her Bill of

Review. We conclude that when considered as a whole, the evidence

supports the trial court’s finding that Ariel did not commit any

fraudulent, accidental, or wrongful act, which prevented Karla from

asserting any defenses or affirmative claims in the parties’ underlying

divorce.




     31Robinson v. Harkins & Co., 711 S.W.2d 619, 621 (Tex. 1986).
     32See Skillern & Sons, Inc. v. Rosen, 359 S.W.2d 298, 301 (Tex.

1962).
                                 21
     In a bench trial, the trial court “may believe one witness and

disbelieve others[.]” 33 Here, the trial court could reasonably have

disbelieved Karla’s testimony that Ariel falsely represented any facts

material to the parties’ property in their divorce, that he forced Karla to

sign documents transferring her interest in property she owned to others

when the documents themselves notified a person of what property they

transferred. Here, the trial court rejected Karla’s claim she didn’t

understand the documents because they are written in English and not

Spanish. The trial court also found that Karla consulted with an attorney

before she signed the documents relevant to her divorce, documents

signed in a binding mediation that resulted in a settlement of the

property dispute in the parties’ divorce.

     To be sure, Karla testified during the trial that Ariel made false

representations that induced her to sign the documents in the mediation,

threatened to have her jailed for adultery, threatened to have her

deported, and that he made her terminate her attorney. But all that

conduct occurred before Karla attended the mediation and signed the



     33McGalliard   v. Kuhlmann, 722 S.W.2d at 697.
                                  22
Final Decree, so it was all conduct Karla could have (but didn’t) bring up

in the suit involving the parties’ divorce. Besides, Karla admitted in the

trial on the case involving her Bill that she signed the Mediated

Settlement Agreement. And that Agreement states neither party

committed fraud. Given the evidence before the court, the matters Karla

complains about concern matters that relate to intrinsic rather than

extrinsic fraud. For that reason, it was reasonable for the trial court to

find that Karla’s claims related to issues that she raised or with

reasonable diligence could have raised in the parties’ divorce.

     The trial court also found the judgment in the divorce case was not

rendered under circumstances that were unmixed with negligence of

Karla’s own. 34 We agree with the trial court that there is evidence in the

record supporting that finding. For instance, the trial court heard

testimony that Karla fired the attorneys she retained to represent her

after those attorneys learned that Karla negotiated a settlement with

Ariel on her own. The trial court heard testimony that Karla’s attorney’s

told Karla after she signed the letter that they could get her more money



     34See   Baker, 582 S.W.2d at 409.
                                    23
if she didn’t settle. And Karla’s attorneys, when they represented her,

filed pleadings alleging Ariel committed fraud and converted property

owned by the community estate.

     As the factfinder, the trial court could reasonably have concluded

that under the circumstances, Karla acted negligently by firing the

attorneys and proceeding to represent herself against someone she

alleged had engaged in fraud. Considering the record as a whole, we

cannot say the trial court’s verdict is so contrary to the overwhelming

weight of the evidence that it is clearly wrong and unjust.

                               Conclusion

     We overrule Karla’s issues. The trial court’s judgment denying

Karla’s Bill of Review is

     AFFIRMED.

                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on April 18, 2022
Opinion Delivered November 17, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                   24